PER CURIAM.
The appellant was on probation for a 1995 offense when he committed a new offense in 1998. The appellant’s probation was revoked, and because the sentencing guidelines had changed different score-sheets were prepared for each offense. In accordance with Fla. R.Crim. P. 3.702(d)(10), “release program violation” points were assessed on the guidelines scoresheet for the 1995 offense. “Community sanction violation” points were assessed on the guidelines scoresheet for the 1998 offense. Both of these assessments were based on the appellant’s violation of probation for the 1995 offense.
Fla. R.Crim. P. 3.703(d)(17) applies to the appellant’s 1998 offense, and authorizes an assessment of community sanction violation points “when a community sanction violation is before the court for sentencing.” The appellant violated probation only for the 1995 offense, and that violation was therefore not before the court for sentencing under the separate guidelines scoresheet for the 1998 offense. The community sanction violation points thus should not have been assessed on the guidelines scoresheet for the 1998 offense.
The appellant’s sentences are vacated, and the case is remanded for resentencing.
ALLEN, LAWRENCE and BENTON, JJ„ CONCUR.